Citation Nr: 0825899	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  98-21 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to compensation under 38 U.S.C. § 1151 based 
on claimed additional disability from a cerebrovascular 
accident (CVA) due to treatment at a Department of Veterans 
Affairs (VA) medical facility in November 1996.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esquire


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to December 
1969. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky and a June 1998 rating decision of the VA RO in 
Montgomery, Alabama.  The veteran's claims file was 
subsequently transferred to the VA RO in St. Petersburg, 
Florida.
 
Procedural history 

In the September 1997 rating decision, service connection was 
denied for hepatitis.  The veteran perfected an appeal of 
that denial.

On October 15, 1997, the veteran filed his claim for § 1151 
benefits.  In the June 1998 rating decision, entitlement to 
compensation under 38 U.S.C. § 1151 based on claimed 
additional disability from a CVA due to treatment at a VA 
medical facility in November 1996 was denied.  The veteran 
perfected an appeal of that denial.

In March 1999, the veteran and his spouse testified at a 
hearing held at the RO in Montgomery, Alabama, before a 
Hearing Officer, a transcript of which has been associated 
with the veteran's claims file.  In December 2001, the 
veteran and his spouse testified at a videoconference hearing 
before a Veterans Law Judge, a transcript of which has been 
associated with the veteran's claims file.

In August 2002, the Board denied the claims of service 
connection for hepatitis and entitlement to compensation 
under 38 U.S.C. § 1151.  The veteran appealed the August 2002 
Board decision to the United States Court of Appeals for 
Veterans Claims (the Court).  By an April 2003 order, the 
Court granted an April 2003 joint motion of the veteran's 
counsel and VA General Counsel to vacate and remand the Board 
decision.  

In January 2004, the Board remanded the case for further 
development.  After this was accomplished, a supplemental 
statement of the case (SSOC) was issued in May 2007 by the VA 
RO in St. Petersburg, Florida which continued the denials of 
the claims.

In May 2008, the Board requested an opinion from an 
independent medical expert (IME).   See 38 U.S.C.A. § 7109; 
38 C.F.R. § 20.901.  An IME opinion was later associated with 
the veteran's claims file.  The IME opinion has been provided 
to the veteran and his counsel.  In a June 2008 statement, 
the veteran's counsel in essence waived the 60-day response 
period.

Personal hearing

The Veterans Law Judge who conducted the December 2001 
videoconference hearing is now retired.  The Board in July 
2007 afforded the veteran another opportunity for a hearing.  
In August 2007, the veteran's counsel indicated that the 
veteran did not want another hearing.

Issue no longer on appeal

In the September 1997 rating decision, service connection was 
denied for malaria.  The veteran perfected an appeal of that 
denial.  In its August 2002 decision, the Board denied 
service connection for malaria.  The veteran appealed that 
denial to the Court.  By an April 2003 order, the Court 
granted an April 2003 joint motion of the veteran's counsel 
and VA General Counsel to vacate and remand the Board 
decision.  In the January 2004 decision, the Board dismissed 
the claim of service connection for malaria because the 
veteran's counsel withdrew the issue.

In a May 2001 rating decision, service connection was denied 
for post-traumatic stress disorder (PTSD).  The veteran 
perfected an appeal of that denial.  In October 2003, the 
Board remanded the claim for further development.  In a 
January 2006 rating decision, service connection was granted 
for PTSD.  That matter accordingly has been resolved.


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that the veteran currently has hepatitis or 
residuals thereof.

2.  The competent medical evidence of record supports a 
finding that the veteran has additional disability due to 
treatment at a VA medical facility in November 1996 and that 
such additional disability was caused by carelessness, 
negligence, lack of proper skill, and error in judgment on 
the part of VA in providing such treatment.


CONCLUSIONS OF LAW

1.  Chronic hepatitis was not incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Compensation under the provisions of 38 U.S.C.A. § 1151 
for additional disability from his CVA due to treatment at a 
VA medical facility in November 1996 is warranted.  38 
U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
hepatitis and entitlement to compensation under 38 U.S.C. § 
1151 based on claimed additional disability due to treatment 
at a VA medical facility in November 1996. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The April 2003 Court Order

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with Fletcher in mind.

Stegall concerns

In January 2004, the Board remanded the issues on appeal to 
provide notice under the Veterans Claims Assistance Act of 
2000 (VCAA); to obtain additional medical records, to include 
any additional VA medical records and the records of Dr. M.; 
and to obtain VA examinations with medical nexus opinions.  

The RO subsequently provided VCAA notice to the veteran in 
April 2004.  
This will be discussed in greater detail immediately below.  
In an October 2004 statement, the veteran's counsel 
identified the locations where the veteran received VA 
treatment.  The RO obtained the identified VA treatment 
records.  With respect to the records of Dr. M., the veteran 
did not authorize the release of Dr. M.'s records, as was 
requested in the April 2004 letter.    

VA examinations were conducted in March 1997, June 2004, 
August 2005, November 2005, and December 2006, and VA medical 
nexus opinions were rendered in October 2004, September 2006, 
and December 2006.  

In a September 2005 statement, the veteran's counsel argued 
that the August 2005 VA examination report was inadequate 
because it did not appear that the examiner reviewed the 
veteran's claims file, as required by the January 2004 Board 
remand.  However, the reports of the subsequent November 2005 
and December 2006 VA examinations and the September 2006 VA 
medical nexus opinions reflect that those examiners reviewed 
the veteran's claims file.  Thus, any deficiency with respect 
to the August 2005 examination has since been rectified by 
subsequent medical reports. 

The veteran's counsel further argued that the August 2005 VA 
examiner did not rule in or out a diagnosis of hepatitis A.  
The subsequent report of the December 2006 VA examination 
addresses whether the veteran currently has hepatitis A.  
This deficiency has also been corrected.

In short, the Board's remand instructions have been 
effectively complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance]; 
see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
[although under Stegall VA is required to comply with remand 
orders, substantial compliance, not absolute compliance, is 
required].  

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

(i.)  Quartuccio

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter sent in 
April 2004 and July 2005, which were specifically intended to 
address the requirements of the VCAA.

The Board notes that the April 2004 VCAA letter did not 
inform the veteran of the evidence necessary to establish 
service connection or of the evidence necessary to establish 
entitlement to § 1151 benefits.  However, a January 2004 
statement of the veteran's counsel reflects that the 
veteran's counsel is aware of the evidence necessary to 
establish service connection and § 1151 benefits.  Thus, the 
essential fairness of the adjudication was not affected 
because the veteran had actual knowledge of what was 
necessary to substantiate his claims.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Actual knowledge 
is established by statements or actions by the claimant or 
the claimant's representative that demonstrate an awareness 
of what was necessary to substantiate his or her claim.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  In this 
case, the January 2004 statement of the veteran's counsel 
reflects that the veteran's counsel is aware of the evidence 
necessary to establish service connection and 1151 benefits.

As for evidence to be provided by the veteran, in the April 
2004 VCAA letter the RO asked the veteran to identify and 
send relevant medical evidence.  The RO provided the veteran 
with VA Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated him for his claimed disabilities.

Moreover, in the April 2004 VCAA letter, the veteran was 
informed that VA would provide a medical examination or 
obtain a medical opinion if it is necessary to make a 
decision on his claims.  [VA examinations were conducted in 
March 1997, June 2004, August 2005, November 2005, and 
December 2006, and VA medical nexus opinions were rendered in 
October 2004, September 2006, and December 2006.]

In the April 2004 VCAA letter, the veteran was advised that 
VA was responsible for getting relevant records from any 
Federal agency, to include records from the military, VA 
medical centers (including private facilities where VA 
authorized treatment), and the Social Security 
Administration.  The veteran was also informed that VA make 
reasonable efforts on his behalf to get relevant records not 
held by a Federal agency, including records from state and 
local governments, private doctors and hospitals, and current 
or former employers.  

In the April 2004 letter, the RO informed the veteran that he 
may provide the relevant evidence.  In the July 2005 letter, 
the RO informed the veteran that he should submit any 
evidence in his possession relevant to his claims, as 
follows:  
"If you have any evidence in your possession that pertains 
to your claim, please send it to us."  See the July 6, 2005 
VCAA letter, page 1.  The VCAA letters thus complied with the 
"give us everything you've got" requirement of 38 C.F.R. 
§ 3.159(b)(1) because the letters informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

(ii.)  Pelegrini

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim for service connection for hepatitis was 
adjudicated in September 1997, prior to the VCAA letters.  
Similarly, the § 1151 claim was adjudicated in June 1998, 
prior to the VCAA letters.  Since the VCAA was not enacted 
until November 2000, furnishing the veteran with VCAA notice 
prior to the initial adjudications of the claims in September 
1997 and June 1998 were clearly both a legal and a practical 
impossibility.  Indeed, VA's General Counsel has held that 
the failure to do so under such circumstances does not 
constitute error.  See VAOGCPREC 7-2004.

Crucially, the veteran's claims were readjudicated following 
the issuance of VCAA letters, and after that the veteran was 
allowed the opportunity to present evidence and argument in 
response.  Specifically, the claims were readjudicated in a 
SSOC dated in May 2007.  Thus, the essential fairness of the 
adjudication was not affected.  See Sanders, supra.  The 
veteran and his counsel have pointed to no prejudice or due 
process concerns arising out of the timing of the VCAA 
notice.  The Board accordingly finds that there is no 
prejudice to the veteran in the timing of the VCAA notice.

(iii.)  Dingess

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, with respect to the service connection claim, 
element (1), veteran status, and element (2), existence of a 
disability, are not at issue.  The service connection claim 
was denied based on element (3), relationship of such 
disability to the veteran's service.  

VA has not addressed element (4), degree of disability, and 
element (5), effective date, in a VCAA letter.  However, 
because the Board concludes below that the preponderance of 
the evidence is against the claim for service connection for 
hepatitis, any questions as to the appropriate disability 
rating and effective date to be assigned are rendered moot.  
The veteran and his counsel have pointed to no prejudice or 
due process concerns arising out of the lack of notice as to 
the fourth and fifth elements in Dingess/Hartman.  The Board 
accordingly finds that there is no prejudice to the veteran 
as to the lack of notice as to the fourth and fifth elements 
in Dingess/Hartman.  See Sanders, supra.  

The Board is granting compensation under 38 U.S.C. § 1151.  
The Board is not responsible for assigning an initial 
disability rating or an effective date for compensation under 
38 U.S.C. § 1151.  The Board is confident that prior to 
assigning a disability rating and effective date, the agency 
of original jurisdiction will provide the veteran and his 
counsel with appropriate notice under Dingess/Hartman.

(iv.)  General comments 

The veteran is represented in this matter by an attorney.  It 
is clear that the veteran and his counsel are amply aware of 
his responsibilities and those of VA over the lengthy course 
of this appeal, especially given that the April 2003 Joint 
Motion addressed the VCAA.  See Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006) [appellant's representation by counsel 
"is a factor that must be considered when determining 
whether that appellant has been prejudiced by any notice 
error"].  
The attorney has not indicated that he believes that there is 
currently a lack of VCAA compliance.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

The evidence of record includes service medical records, 
private and VA treatment records, a statement from a private 
medical professional, reports of VA examinations, VA medical 
nexus opinions, and an IME opinion, which will be described 
below.  The Board finds that all relevant evidence necessary 
for an equitable resolution of these issues has been 
identified and obtained.

The Board notes that the April 2003 Joint Motion for Remand 
only identified one error as to the duty to assist - the 
failure to obtain VA test results dated March 15, 2001 that 
were reported in an April 5, 2001 record.  As noted by the 
Board in its January 2004 remand (see January 2004 remand, 
page 4), the veteran's counsel submitted these test results 
in January 2004.  The Joint Motion did not identify any other 
deficiency as to the duty to assist.  The Board is confident 
that if the parties had identified any other VCAA duty-to-
assist problems, such would have surfaced in the April 2003 
Joint Motion for Remand so that any deficiencies could be 
corrected.  See also Fugere, supra.  

As was noted in the Stegall discussion above, the RO 
requested in the April 2004 VCAA letter that the veteran 
authorize the release of records from private medical 
providers.  However, the veteran has not authorized the 
release of records for Dr M., nor has he submitted those 
records.  Instead, the veteran's counsel in June 2005 
submitted a statement from Dr. M.

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
In this case, the veteran has not provided the records he has 
referred to, and he has not authorized VA to obtain those 
records.  To the extent that such records are pertinent to 
his claims and are still not in the record, their absence is 
entirely the responsibility of the veteran.  In any event, it 
appears from Dr. M.'s statement that she, a doctor of 
chiropractic, does not treat the veteran for any hepatitis or 
residuals thereof.  Therefore, no further development with 
regard to Dr. M.'s records is necessary.

In a June 2007 statement, the veteran's counsel stated "[i]f 
an opinion is needed to address whether or not the current 
hepatitis is related to service, this matter should be 
remanded to obtain such an opinion."  See the June 2007 
brief, page 4.  Setting aside the essentially tautological 
nature of this statement, it is based on an incorrect factual 
premise, namely that hepatitis currently exists.  As 
discussed below, the competent medical evidence of record 
does not support a finding that the veteran currently has 
hepatitis or chronic residuals thereof or has had hepatitis 
or chronic residuals thereof during the pendency of the 
appeal.  Accordingly, a remand for another medical nexus 
opinion is unnecessary.

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no objective evidence of the current existence of 
hepatitis.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2007).  He has retained the services of an 
attorney who has presented written argument on his behalf.  
He and his spouse have testified at hearings before a Hearing 
Officer and former Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.


1.  Entitlement to service connection for hepatitis.

Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].  However, the Court held in McClain v. 
Nicholson, 21 Vet. App. 319 (2007), that so long as the 
veteran had a diagnosed disability during the pendency of the 
claim, service connection criteria requiring a current 
disability was satisfied.

Analysis

Turning first to Hickson element (2), in-service disease or 
injury, the veteran's service treatment records show that in 
January 1969 he was diagnosed as having infectious hepatitis 
while serving in the Republic of Vietnam.  Later that month, 
he was transported to Japan, where was hospitalized there 
through February 1969.  Although a December 1969 separation 
examination showed no residuals of infectious hepatitis, 
Hickson element (2) is arguably met.

As to the first Hickson element, current disability, namely 
whether the veteran currently has hepatitis or residuals 
thereof, this is a medical question which the Board cannot 
answer itself.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  There is 
conflicting medical evidence as to this crucial point.

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator. 
        
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

Both the United States Court of Appeals for the Federal 
Circuit and the Court have specifically rejected the 
"treating physician rule."  See White v. Principi, 243 F.3d 
1378 (Fed. Cir. 2001); see also Guerrieri, supra.  Instead, 
in offering guidance on the assessment of the probative value 
of medical opinion evidence, the Court has instructed that it 
should be based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill in 
analyzing the data, and the medical opinion that the 
physician reaches.  See Claiborne v. Nicholson, 19 Vet. App. 
181, 186 (2005).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).


The Board has carefully evaluated the medical evidence, and 
for reasons stated immediately below finds that the evidence 
against the claim (i.e., the medical evidence showing no 
current diagnosis of hepatitis or residuals thereof) 
outweighs the evidence in favor.

While a December 1996 private hospitalization record shows a 
diagnosis of hepatitis, another record from that same 
hospitalization shows instead shows a history of hepatitis.  
The veteran underwent hepatitis A and B testing during that 
hospitalization but that the results were non-reactive or 
negative.  The diagnosis of hepatitis appears to be based 
merely on a history given by the veteran, and was later 
disproved by laboratory results.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) [evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
medical comment by that examiner, does not constitute 
competent medical evidence].  

Similarly, a January 1998 VA treatment record showing an 
assessment of hepatitis B appears to be based merely on a 
history given by the veteran.  Similarly, an August 2003 VA 
treatment record reflecting the veteran's spouse's reporting 
to a social worker that the veteran has "all three strands" 
of hepatitis is clearly history given by the veteran's 
spouse, a lay person without medical training.  

In a November 2005 VA examination report, the examiner noted 
a history of hepatitis, type unknown, and merely diagnosed an 
unspecified type of hepatitis.  This diagnosis, too, appears 
to be based merely on a history given by the veteran
Rather than examination or laboratory studies.

All of these purported diagnoses are unexplained and are 
therefore lacking in probative value.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998) [the failure of the 
physician to provide a basis for his/her opinion goes to the 
weight or credibility of the evidence]; See Bloom v. West, 12 
Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."].

On the other hand, March 1997, June 2004, August 2005, and 
December 2006 VA examiners all noted specific test results in 
connection with their opinions that the veteran did not 
currently have hepatitis A, B, or C, or residuals of 
hepatitis A or B.  See Bloom, supra.  The Board attaches 
great weight of probative value to these opinions, all of 
which provide bases for the opinions.  The Board additionally 
observes that these examination reports appears to be 
congruent with many VA and private treatment records, which 
show only a history of hepatitis.

In short, the medical evidence of record, although indicating 
a history of hepatitis A and B, does not show that the 
veteran has had current diagnosis of hepatitis or residuals 
thereof since he filed his claim in August 1996.  See 
McClain, supra; see also Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) [service connection may not be granted for a 
diagnosis of a disability by history]..

The veteran's counsel argues that an October 2004 VA medical 
opinion, the August 2005 VA examination report, and the 
December 2006 VA examination report are inadequate.  See the 
brief, pages 3-4.  

The Board agrees with the veteran's counsel insofar as the 
October 2004 medical opinion is concerned.  The Board is 
giving no weight of probative value to the October 2004 VA 
medical opinion, which indicated that the veteran never had 
hepatitis, because that opinion is inconsistent with the 
veteran's service treatment records and other medical 
evidence showing a history of hepatitis.  

As to the August 2005 VA examination and December 2006 VA 
examinations, the veteran's counsel asserted (1) that the 
August 2005 VA examiner did not explain which tests results 
were negative, and (2) that examiners did not explain whether 
VA test results in March 2001 (showing positive results to 
the hepatitis A antibody and the total hepatitis B core 
antibody) indicated that the veteran in fact has hepatitis A 
and B were active as of March 2001.  

The Board notes that the August 2005 VA examiner stated: "in 
the blood tests which were performed the titre for the 
hepatitis B were both negative."  See the report of the 
August 2005 VA examination, page 5.  Although the date of the 
tests was not stated, this is a clear reference to the most 
recent tests of record at the time, two types of hepatitis B 
testing in March 2005, both of which were negative.  In any 
event, the veteran's counsel does not appear to dispute the 
fact that recent tests for hepatitis have been negative, with 
the exception of March 2001 tests discussed immediately 
below.

The August 2005 and December 2006 VA examiners each 
determined that the veteran did not have hepatitis.   Each 
examiner reviewed the veteran's claims file, which included 
more than one copy of the 2001 test results; the December 
2006 VA examiner specifically noted the history of the 2001 
testing.  [See the report of the December 2006 VA 
examination, page 1].  Neither the August 2005 examiner nor 
the December 2006 VA examiner indicated in any way that March 
2001 testing disclosed the presence of hepatitis.  To the 
contrary, the tenor of the examination reports clearly 
indicates that both examiners were satisfied that there has 
been no hepatitis or residuals of hepatitis for many years.

The Board also notes that there is no medical evidence of 
record diagnosing the veteran with hepatitis or residuals 
thereof in or around the time of the March 2001 testing.  In 
that regard, the Board notes that not only the recent VA 
examinations in June 2004, August 2005, and December 2006, 
but also the March 1997 VA examination, which was well before 
the March 2001 testing, show that the veteran does not have 
and has not had current hepatitis or residuals thereof.

In essence, veteran's counsel would have the Board interpret 
the March 2001 test results as being indicative of active 
hepatitis, despite overwhelming medical evidence, both before 
and after March 2001, which indicates that hepatitis is not 
present.  This the Board cannot do; see Colvin, supra.  

The veteran has had ample opportunity to submit competent 
medical evidence of current hepatitis or residuals thereof, 
to include during the time of the March 2001 VA testing, and 
he has failed to do so.  See 38 U.S.C.A. § 5107(a) [it is a 
claimant's responsibility to support a claim of entitlement 
to VA benefits].
  
To the extent that the veteran, his spouse, and his counsel 
are contending that the veteran currently has hepatitis or 
residuals thereof, and/or that hepatitis was active during 
the appeal period based on the March 2001 test results and 
thus element (1) is satisfied under McClain [see the June 
2007 brief, pages 3-4], it is now well established that as 
laypersons without medical training they are not competent to 
comment on medical matters such as diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992) [lay persons 
without medical training are not competent to comment on 
medical matters such as diagnosis and etiology]; see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Any  such statements 
offered in support of the veteran's claim does not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See also Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).

Thus, Hickson element (1) has not been met, and the veteran's 
claim for service connection for hepatitis fails on that 
basis.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection cannot be granted if the claimed 
disability does not exist].

Turning to Hickson element (3), medical nexus, there is of 
record no medical nexus opinion in the veteran's favor. 
Indeed, in the absence of Hickson element (1), a medical 
nexus opinion would be an impossibility.  As has been 
discussed above, the evidence does not show that the veteran 
has a current diagnosis of hepatitis or residuals thereof.  
Hickson element (3) is also not met.

In summary, in the absence of the first and third required 
Hickson elements, current disability and medical nexus, the 
Board concludes that a preponderance of the evidence is 
against the claim of entitlement to service connection for 
hepatitis.  The benefit sought on appeal is accordingly 
denied.



2.  Entitlement to compensation under 38 U.S.C. § 1151 based 
on claimed additional disability from a CVA due to treatment 
at a VA medical facility in November 1996.

Pertinent law and regulations

In pertinent part, 38 U.S.C. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were service-
connected.  For purposes of this section, a disability 
or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and -  

"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the disability or 
death was - (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable."

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 [such as this one which was filed 
on October 15, 1997] were amended. See 69 Fed. Reg. 46,426 
(Aug. 3, 2004) [codified as amended at 3.361].  Those 
regulations largely implemented the provisions of 38 U.S.C.A. 
§ 1151. 



Additional disability

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2007).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2007).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2) (2007).

Carelessness, negligence, etc.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1) (2007).

Analysis

The veteran does not contend that his CVA was caused by VA; 
rather, he contends that he should have been more 
aggressively treated by VA at the time of his initial 
presentation, and that such lack of treatment led to residual 
disability over and above what would have occurred had proper 
initial treatment been provided.

The facts are not in dispute.  The veteran was seen at a VA 
facility in connection with a CVA on November 4, 1996; 
November 7, 1996; and November 9, 1996.  
It appears that little if any treatment was provided.  He was 
subsequently hospitalized at a private facility starting on 
November 11, 1996.  

There are a number of medical opinions of record concluding 
that VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider not only on 
November 4, 1996, but also on November 7, 1996 and November 
9, 1996.  These are a January 2004 statement from Dr. M., the 
report of the August 2005 VA examination, the report of the 
November 2005 VA examination, and the report of the May 2008 
IME.  Indeed, there is of record no medical opinion 
specifically stating that VA exercised the degree of care 
that would be expected of a reasonable health care provider.  

The critical question is whether such fault on the part of VA 
caused additional disability.  There is conflicting medical 
evidence as to this crucial point.

The evidence arguably showing that fault in VA care resulted 
in an additional disability includes a January 2004 statement 
from Dr. M.M.  Dr. M.M. focused on whether a lack of 
treatment on November 4, 1996, resulted in the veteran 
suffering pneumonia and a delay of rehabilitative treatment.  
This opinion is not well explained.

Perhaps the strongest opinion in the veteran's favor is that 
of the November 2005 VA examiner, who stated in pertinent 
part as follows:

It is my opinion that had the veteran received treatment 
starting on November 4, 1996 instead of the treatment 
initiating on November 11th, one week later . . . , the 
veteran as likely as not would not have had the 
devastated effect of a right sided hemiparesis and a 
right sided homonymous hemianoposia that resulted from 
the CVA.  And, as likely as not, the CVA may not have 
progressed to the point of paralysis of his right side. 
. . .  He had to go to a private hospital on November 
11th for definitive treatment  . . . and it is as likely 
as not that this might have been too late to prevent the 
damage to his right side that resulted.  

This opinion is short on supporting reasons and is hedged by 
terms like "may not" and "might".  See Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992) [medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim].  Also, that opinion is undercut by the subsequent 
September 2006 opinion of another VA physician, which stated:  
"The current residual physical deficits are a direct result 
of the [CVA].  It is . . . highly unlikely that earlier 
hospitalization on November 4, 1996 versus actual 
hospitalization on November 11, 1996 would have had any 
effect upon this patient's current disabilities . . . "  

The evidence reflecting that fault in VA care did not result 
in an additional disability also includes the report of June 
2004 VA examination.  The June 2004 opinion only focuses on 
whether the drug tissue plasminogen activator (tPA) could 
have been administered.  

Because of the vague and conflicting medical opinions in the 
record, in May 2008  the Board requested an IME opinion.  
There is of now of record a four-page IME opinion dated in 
May 2008.  The IME concluded that the 10-hour delay in 
treatment on November 4, 1996 did not result in an additional 
disability.  The IME also determined that the subsequent 
neurological deterioration would have occurred irrespective 
of VA treatment on November 4, 1996; November 7, 1996; and 
November 9, 1996.  The IME indicated that the veteran's brief 
pulmonary complication, although preventable by proper VA 
treatment, did not cause any additional disability.  

The IME, however, was more equivocal as to whether belated 
provision of rehabilitative services caused an additional 
disability.  The IME noted that it is  widely accepted that 
stroke patients should be admitted to the hospital and 
receive rehabilitative services as soon as is medically 
appropriate, but that there is little scientific evidence 
specifically addressing the timing of initiation of these 
services.  The IME concluded that it was possible that 
earlier provision of rehabilitation services may have 
prevented some disability.  The IME added that this argument 
would be stronger had the veteran received no rehabilitation 
at all, or after a delay of several weeks or months.  The IME 
determined that the current scientific evidence does not 
permit the conclusion that a week-long delay as likely as not 
caused additional disability.  

The veteran's counsel argues in a June 2008 statement that 
the veteran is entitled to reasonable doubt pursuant to 
38 C.F.R. § 3.102 on the basis that there are other favorable 
opinions of record, to include Dr. M.M's opinion, and that 
the May 2008 IME opinion "is not fully negative - he 
concludes that it is possible that the delay in treatment 
did, in fact, cause additional disability, but that there is 
just not enough scientific evidence yet addressing the effect 
of a treatment delay as short as that experienced by [the 
veteran]."    

Under ordinary circumstances, the Board would reject the 
various medical opinions as being vague and speculative.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996) [medical opinions which 
are speculative, general or inconclusive in nature cannot 
support a claim.].
However, it is unlikely, at this juncture, that anything more 
definitive would surface upon additional development.  In 
addition, the Board is aware that this claim has been pending 
since 1997.  Remanding the case would accomplish nothing 
except to further delay resolution of this case, which is now 
over a decade old.  As the Court stated in Erspamer v. 
Derwinski, 1 Vet. App. 3, 11 (1990): "Ten years is an 
undeniably, and unacceptably, long time to have passed since 
[the appellant] first filed the claim for benefits with the 
VA. The delays have benefited neither the parties nor the 
public and they cannot be permitted to continue. The 
petitioner has a right to a decision on her claim."  Although 
resolution in the instant case has been delayed by numerous 
factors, most of which were not within the Board's control, 
the Board agrees with the stated goals of the Court and does 
not believe that further delay would be in the best interest 
of anyone. Therefore, the Board will use the evidence which 
is available.  

The record contains three medical opinions which indicate, 
with varying degrees of confidence, that lack of VA 
treatment, with resulting delay in rehabilitative care,  
caused some degree of additional disability.  The evidence in 
the veteran's favor is are buttressed to some extent by the 
medical treatise information cited by the IME showing that it 
is widely accepted that stroke patients should be admitted to 
the hospital and receive rehabilitative services as soon as 
is medically appropriate.
 
In short, the Board and finds that there exists an 
approximate balance of evidence for and against the claim as 
to the crucial matter of whether the veteran has additional 
disability.  When the evidence for and against the claim is 
in relative equipoise, by law, the Board must resolve all 
reasonable doubt in favor of the claimant.  See 38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In summary, the Board finds that compensation under the 
provisions of 38 U.S.C. 
§ 1151 is warranted.  The benefit sought on appeal is 
granted.  The Board adds that it makes no finding as to the 
precise degree of disability; that is the responsibility of 
the agency of original jurisdiction.  See the Board's Dingess 
discussion, above. 

ORDER

Service connection for hepatitis is denied.

Entitlement to compensation under 38 U.S.C. § 1151 for 
additional disability from a CVA due to treatment at a VA 
medical facility in November 1996 is granted.


___________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


